    Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 1 of 9 PageID #:262763



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


    IN RE BROILER CHICKEN ANTITRUST                   Civil Action No. 1:16-cv-08637
    LITIGATION
                                                      Judge Thomas M. Durkin

                                                      Magistrate Judge Jeffrey T. Gilbert
    THIS DOCUMENT RELATES TO:
                                                      CERTAIN DIRECT ACTION
    Movant Direct Action Plaintiffs                   PLAINTIFFS’ MOTION FOR LEAVE
                                                      TO FILE MOTION TO AMEND THEIR
                                                      COMPLAINTS UNDER SEAL

          Certain Direct Action Plaintiffs (collectively “Movant DAPs”)1, pursuant to Local Rule

26.2 of the Local Rules of the United States District Court for the Northern District of Illinois,

respectfully move this Court for entry of an Order granting leave to file Certain Direct Action

Plaintiffs’ Motion to Amend Their Complaints under seal. In support of this motion, Movant DAPs

state as follows:

          1. The Agreed Confidentiality Order instructs that “[a]ny party wishing to file a document

designated as Confidential or Highly Confidential Information in connection with a motion, brief

or other submission to the Court must comply with Local Rule 26.2” (Dkt. No. 202 at 11).




1
  The Movant DAPs are comprised of Affiliated Foods, Inc., Alex Lee, Inc., Merchants
Distributors, LLC, Associated Grocers of New England, Inc., Big Y Foods, Inc., Fareway Stores,
Inc. Piggly Wiggly Alabama Distributing Co., Inc., Woodman’s Food Market, Inc., Action Meat
Distributors, Inc., Associated Food Stores, Inc., Bashas’ Inc., Certco, Inc., Ira Higdon Grocery
Company, Inc., Nicholas & Co., Inc., Pacific Food Distributors, Inc., Troyer Foods, Inc., URM
Stores, Inc., and Weinstein Wholesale Meats, Inc., Howard Samuels as Trustee in Bankruptcy for
Central Grocers, Inc., Colorado Boxed Beef Co. and King Solomon Foods, Inc., W. Lee Flowers
& Co., Inc., Associated Grocers, Inc., Brookshire Grocery Company and Schnuck Markets, Inc.,
Giant Eagle, Inc., The Golub Corporation, Latina Boulevard Foods, LLC, The Distribution Group,
Inc. (d/b/a Van Eerden Foodservice Company), Sysco Corp., US Foods, Inc., Associated
Wholesale Grocers, Inc. (as to its own claims, as well as the claims assigned to AWG by Affiliated
Foods Midwest Cooperative, Inc.), Conagra Brands, Inc., Pinnacle Foods, Inc., Kraft Heinz Foods
Company, Nestlé USA, Inc., Nestlé Purina PetCare Company, Services Group of America, Inc.,
Quirch Foods, LLC, and Ahold Delhaize USA, Inc.
                                                 1
 Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 2 of 9 PageID #:262764



        2. Under Local Rule 26.2(c), “[a]ny party wishing to file a document or portion of a

document electronically under seal in connection with a motion, brief, or other submission must:

(1) provisionally file the document electronically under seal; (2) file electronically at the same time

a public-record version of the brief, motion or other submission with only the sealed document

excluded; and (3) move the court for leave to file the document under seal. The sealing motion

must be filed before or simultaneously with the provisional filing of the document under seal, and

must be noticed for presentment promptly thereafter.” L.R. 26.2(c).

        3. The motion DAPs seek to file contains information from depositions and documents

marked as Confidential or Highly Confidential pursuant to the Agreed Confidentiality Order

entered in this case on November 8, 2016 (Dkt. No. 202).

        4. Accordingly, Movant DAPs request that this Court grant leave, pursuant to Local Rules

5.8 and 26.2, and in accordance with the Agreed Confidentiality Order, to file the motion under

seal.

        5. In compliance with Local Rule 26.2(c), Movant DAPs are filing a public-record version

of the motion on October 20, 2020.

        WHEREFORE, Movant DAPS respectfully request this Court to enter an Order granting

leave to file Certain Direct Action Plaintiffs’ Motion to Amend Their Complaints under seal.




                                                  2
Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 3 of 9 PageID #:262765



                                     Respectfully submitted,

                                         /s/ Scott E. Gant_______________
                                     Scott E. Gant
                                     BOIES SCHILLER FLEXNER LLP
                                     1401 New York Avenue, NW
                                     Washington, DC 20005
                                     Tel: (202) 237-2727
                                     Fax: (202) 237-6131
                                     Email: sgant@bsfllp.com

                                     Counsel for Sysco Corp. and US Foods, Inc.
                                     Co-Liaison Counsel for Direct Action Plaintiffs



                                         /s/ Ryan P. Phair
                                     Ryan P. Phair (#479050)
                                     Craig Y. Lee (admitted pro hac vice)
                                     Emily K. Bolles (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     2200 Pennsylvania Avenue, NW
                                     Washington, D.C. 20037-1701
                                     (202) 955-1500
                                     rphair@huntonak.com
                                     csimpson@huntonak.com
                                     ebolles@huntonak.com

                                     John S. Martin (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     Riverfront Plaza, East Tower
                                     951 East Byrd Street
                                     Richmond, VA 23219-4074
                                     (804) 788-8200
                                     martinj@huntonak.com

                                     Julie B. Porter (#6243787)
                                     SALVATORE PRESCOTT PORTER & PORTER, PLLC
                                     1010 Davis Street
                                     Evanston, IL 60201
                                     (312) 283-5711
                                     porter@sppplaw.com
                                     Co-Liaison Counsel for Direct-Action Plaintiffs

                                     Counsel for Ahold Delhaize USA, Inc.




                                        3
Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 4 of 9 PageID #:262766



                                         /s/ David C. Eddy
                                     David C. Eddy, Esquire
                                     N.D. Illinois Bar No. 72258
                                     Dennis J. Lynch, Esquire
                                     N.D. Illinois Bar No. 07622
                                     ANTITRUST LAW GROUP, LLC
                                     1601 Assembly Street
                                     P.O. Box 8117
                                     Columbia, South Carolina 29202
                                     Telephone: (803) 253-8267
                                     Email: deddy@theantitrustlawgroup.com
                                     Email: dlynch@theantitrustlawgroup.com

                                     Counsel for Plaintiffs Conagra Brands, Inc.;
                                     Pinnacle Foods, Inc.; Kraft Heinz Foods Company;
                                     Nestlé USA, Inc.; and, Nestlé Purina PetCare
                                     Company


                                         /s/ Amy D. Fitts
                                     Amy D. Fitts IL Bar No. 629248
                                     Daniel D. Owen MO Bar No. 41514
                                     Pro Hac Vice
                                     Guillermo G. Zorogastua MO Bar No. 59643
                                     Pro Hac Vice
                                     POLSINELLI PC
                                     900 W. 48th Place, Suite 900
                                     Kansas City, MO 64112
                                     Telephone: (816) 753-1000
                                     Facsimile: (816) 753-1536
                                     Email: afitts@polsinelli.com
                                     Email: dowen@polsinelli.com
                                     Email: gzorogastua@polsinelli.com

                                     Rodney L. Lewis IL Bar No. 6288353
                                     POLSINELLI PC
                                     150 N. Riverside Plaza, Suite 3000
                                     Chicago, IL 60606
                                     Telephone: (312) 819-1900
                                     Facsimile: (312) 819-1910
                                     Email: rodneylewis@polsinelli.com

                                     Attorneys for Plaintiff
                                     Associated Wholesale Grocers, Inc.




                                       4
Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 5 of 9 PageID #:262767



                                           /s/ John F. Gibbons_________
                                     John F. Gibbons
                                     Illinois Bar No. 6190493
                                     gibbonsj@gtlaw.com
                                     Thomas E. Dutton
                                     Illinois Bar No. 6195923
                                     duttont@gtlaw.com
                                     GREENBERG TRAURIG, L.L.P.
                                     77 West Wacker Dr. Suite 3100
                                     Chicago, IL 60601
                                     Telephone: 312-456-8400
                                     Fax: 312-456-8435

                                     Gregory J. Casas (admitted pro hac vice)
                                     Texas Bar No.: 00787213
                                     casasg@gtlaw.com
                                     Erik Weber (admitted pro hac vice)
                                     Texas Bar No.: 240898587
                                     weberer@gtlaw.com
                                     GREENBERG TRAURIG, L.L.P.
                                     300 West Sixth Street, Suite 2050
                                     Austin, Texas 78701-4052
                                     Telephone: 512-320-7200
                                     Fax: 512-320-7210

                                     Dominic E. Draye (admitted pro hac vice)
                                     Arizona Bar No. 033012
                                     drayed@gtlaw.com
                                     GREENBERG TRAURIG, L.L.P.
                                     2375 East Camelback Road, Suite 700
                                     Phoenix, AZ 85016
                                     Telephone: 602-445-8000
                                     Fax: 602-445-8100

                                     Attorneys for Services Group of America, Inc.




                                        5
Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 6 of 9 PageID #:262768



                                        /s/ Jay B. Shapiro
                                     Jay B. Shapiro (Admitted pro hac vice)
                                     Samuel O. Patmore (Admitted pro hac vice)
                                     Carlos J. Canino (Admitted pro hac vice)
                                     Abigail G. Corbett (Admitted pro hac vice)
                                     STEARNS WEAVER MILLER WEISSLER
                                     ALHADEFF & SITTERSON, P.A.
                                     150 West Flagler Street, Suite 2200
                                     Miami, Florida 33130
                                     Tel: 305.789.3200
                                     Fax: 305.789.3395
                                     Email: jshapiro@stearnsweaver.com
                                             spatmore@stearnsweaver.com
                                             ccanino@stearnsweaver.com
                                             acorbett@stearnsweaver.com

                                     Marvin A. Miller
                                     Matthew E. Van Tine
                                     Andrew Szot
                                     MILLER LAW LLC
                                     115 S. LaSalle Street, Suite 2910
                                     Chicago, IL 60603
                                     Tel: 312.332.3400
                                     Fax: 312.676.2676
                                     Email: mmiller@millerlawllc.com
                                            mvantine@millerlawllc.com
                                            aszot@millerlawllc.com

                                     Counsel for Quirch Foods, LLC




                                       6
Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 7 of 9 PageID #:262769



                                     ___/s/ Eric R. Lifvendahl________
                                     Eric R. Lifvendahl
                                     L&G LAW GROUP
                                     175 W. Jackson Blvd., Suite 950
                                     Chicago, Illinois 60604
                                     Telephone: (312) 364-2500
                                     Email: elifvendahl@lgcounsel.com

                                     Robert N. Kaplan
                                     Jeffrey P. Campisi
                                     Matthew P. McCahill
                                     KAPLAN FOX & KILSHEIMER, LLP
                                     850 Third Avenue, 14th Floor
                                     New York, New York 10022
                                     Telephone: (212) 687-1980
                                     Email: rkaplan@kaplanfox.com
                                     Email: jcampisi@kaplanfox.com
                                     Email: mmccahill@kaplanfox.com

                                     Richard L. Coffman
                                     THE COFFMAN LAW FIRM
                                     Edison Plaza
                                     350 Pine Street, Suite 700
                                     Beaumont, Texas 77701
                                     Telephone: (409) 833-7700
                                     Email: rcoffman@coffmanlawfirm.com

                                     Solomon B. Cera
                                     CERA LLP
                                     595 Market Street, Suite 2300
                                     San Francisco, California 94105
                                     Telephone: (415) 777-2230
                                     Email: scera@cerallp.com

                                     C. Andrew Dirksen
                                     CERA LLP
                                     800 Boylston St., 16th Floor
                                     Boston, Mass. 02199
                                     Telephone: (857) 453-6555
                                     Email: cdirksen@cerallp.com

                                     Manton M. Grier
                                     Elizabeth H. Black
                                     Mary C. Eldridge
                                     HAYNSWORTH SINKLER BOYD P.A.
                                     1201 Main Street 22nd Floor
                                     Columbia, South Carolina 29201-3226
                                     Telephone: (803) 540-7753

                                       7
Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 8 of 9 PageID #:262770



                                     Email: mgrier@hsblawfirm.com
                                     Email: eblack@hsblawfirm.com
                                     Email: meldridge@hsblawfirm.com

                                     Bernard D. Marcus
                                     Moira Cain-Mannix
                                     Erin Gibson Allen
                                     MARCUS & SHAPIRA LLP
                                     One Oxford Center, 35th Floor
                                     Pittsburgh, Pennsylvania 15219
                                     Telephone: (412) 471-3490
                                     Email: marcus@marcus-shapira.com
                                     Email: cain-mannix@marcus-shapira.com
                                     Email: Allen@marcus-shapira.com

                                     Counsel for the Affiliated Foods Plaintiffs


                                        /s/ Patrick J. Ahern_____________
                                     Patrick J. Ahern
                                     Theodore B. Bell
                                     AHERN & ASSOCIATES, P.C.
                                     Willoghby Tower
                                     8 South Michigan Avenue
                                     Suite 3600
                                     Chicago, IL 60603
                                     Phone: (312) 404-3760
                                     patrick.ahern@ahernandassociatespc.com

                                     Attorney for Winn-Dixie Stores, Inc. and Bi-Lo
                                     Holdings, LLC




                                       8
 Case: 1:16-cv-08637 Document #: 3895 Filed: 10/20/20 Page 9 of 9 PageID #:262771



                                 CERTIFICATE OF SERVICE

       I, Julie B. Porter, hereby certify that a true and correct copy of the foregoing CERTAIN

DIRECT ACTION PLAINTIFFS’ MOTION FOR LEAVE TO FILE MOTION TO

AMEND THEIR COMPLAINTS UNDER SEAL was electronically filed with the Clerk of the

Court using the CM/ECF system on October 20, 2020, which constitutes service on counsel of

record who are registered electronic filing users.



October 20, 2020                                   /s/ Julie B. Porter
                                              Julie B. Porter (#6243787)
                                              SALVATORE PRESCOTT PORTER & PORTER, PLLC
                                              1010 Davis Street
                                              Evanston, IL 60201
                                              (312) 283-5711
                                              porter@sppplaw.com




                                                 9
